 

AO 470 (Rev, 01/09) Order Scheduling a Detention Hearing — A ED —_— SERVED ON
COUNSEC/PARTIES OF RECORD |

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
vor the OCT 1g 2019
District of Nevada |
CLERK US DISTRICT COURT
BY DISTRICT OF NEVADA
United States of America — ) DEPUTY
Vv. ) Case No. 2:19-cr-266-GMN-BNW
} :

JOEL MARTINEZ-GONZALEZ )
Defendant J

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

_ Lioyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No:: 3B
Las Vegas, NV 89101
Elayna J. Youchah , U.S. Magistrate Judge Date and Time: October 30, 2019 at 9:30am

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: October 18, 2019 é A \ Youshol,

 

 

(CJ \J Judge 's signature

ELAYNA J. YOUCHAH, U.S. Magistrate Judge

Printed name and litle
